CORRECTED NOTICE OF ALLOWABILITY 

EXAMINER’S COMMENT
Information Disclosure Statement (IDS)
All references listed on the Information Disclosure Statement (IDS) document dated 07/22/2020 have been considered. The examiner notes that this document was originally considered by the previous examiner and the exclusion of the annotated document in the prior Office correspondence was an oversight. Thus, the current examiner has considered and re-annotated the document purely for clarity. 
The examiner also notes that this Corrected Notice of Allowability does not set or reset the time period of paying the issue fee. The issue fee must be paid within THREE MONTHS FROM THE MAILING DATE of the Notice of Allowance (PTOL-85) mailed previously on 01/18/2022. Failure to timely comply will result in ABANDONMENT of the application. This statutory period cannot be extended. See 35 U.S.C. 151.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wendy Arminio whose phone number is 571-270-0221. The examiner can normally be reached on Monday to Thursday and alternate Fridays, 9:00 am to 6:00 pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lilyana Bekic can be reached at 571-272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.

http://www.uspto.gov/patents/process/status/private_pair/index.jsp
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WENDY L ARMINIO/Primary Examiner, Art Unit 2921